Citation Nr: 1431617	
Decision Date: 07/15/14    Archive Date: 07/22/14	

DOCKET NO.  10-41 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for chronic obstructive pulmonary disease.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for Epstein-Barr virus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In a rating decision of July 2011, the RO granted entitlement to service connection for an acquired psychiatric disorder manifested as posttraumatic stress disorder (previously a bipolar disorder), and assigned a 100 percent evaluation effective from August 13, 1991, the date of receipt of the Veteran's original claim.  Accordingly, that issue, which was formerly the subject of a separate appeal, is no longer before the Board.  

Finally, for reasons which will become apparent, the appeal as to the issues of entitlement to service connection for chronic fatigue syndrome, chronic obstructive pulmonary disease, and fibromyalgia is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


FINDING OF FACT

Epstein-Barr virus is not shown to have been present in service, or at any time thereafter.  


CONCLUSION OF LAW

Epstein-Barr virus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of her application.  VA notified the Veteran in November 2008 of the information and evidence needed to substantiate and complete her claim, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal as to this issue.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes her multiple contentions, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks entitlement to service connection for Epstein-Barr virus.  In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of Epstein-Barr virus.  In fact, as of the time of a service separation examination in November 1977, the Veteran made no mention whatsoever of any such pathology.  Nor was any pertinent diagnosis noted.  Significantly, since the time of the Veteran's discharge, she has received neither a diagnosis of nor treatment for Epstein-Barr virus.  In fact, there is no indication that, at any time, either in service, or thereafter, the Veteran has suffered from Epstein-Barr virus.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran appears to be attributing the origin of her Epstein-Barr virus to her period of active military service.  However, not until September 2008, many years following her discharge from service, did the Veteran file a claim for service connection for that pathology.  Significantly, at the present time, it is unclear whether the Veteran is, in fact, alleging that her reported infection with the Epstein-Barr virus has resulted in "disease" or "disability."  Nonetheless, there currently exists no evidence whatsoever that, either in service, or thereafter, the Veteran was afflicted with the Epstein-Barr virus.  Under the circumstances, and absent evidence of a chronic disability, her claim for service connection must be denied.  

The Board acknowledges the Veteran's statements regarding the origin of her alleged disability.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's claimed Epstein-Barr virus to her period of active military service.  In that regard, the Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's claimed Epstein-Barr virus with any incident or incidents of her period of active military service.  In fact, and as noted above, there currently exists no evidence that the Veteran has ever had, or currently suffers from, Epstein-Barr virus.  Accordingly, the Veteran's claim for service connection must be denied.  


ORDER

Entitlement to service connection for Epstein-Barr virus is denied.  


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for chronic fatigue syndrome, chronic obstructive pulmonary disease, and fibromyalgia.  However, a review of the record raises some question as to the exact nature and etiology of those disabilities.  

In that regard, based on a review of the entire evidence of record, it is at this time unclear whether the Veteran does, in fact, suffer from chronic fatigue syndrome, chronic obstructive pulmonary disease, or fibromyalgia.  This is particularly the case given the fact that, on those occasions where the Veteran has received those diagnoses, they appear to have been based almost exclusively on history provided by the Veteran.

The Board further notes that, at the time of the filing of the Veteran's claim in September 2008, she essentially argued that service connection for chronic obstructive pulmonary disease should be granted "as the residuals of lung problems from service," while service connection for fibromyalgia and chronic fatigue syndrome should be granted secondary to the aforementioned lung condition and Epstein-Barr virus.  However, at the time of a recent Informal Hearing presentation in early April 2014, the Veteran's accredited representative, for the first time, argued that the disabilities in question are in some way causally related to the Veteran's (now service-connected) acquired psychiatric disorder manifested as posttraumatic stress disorder.  Significantly, the AOJ has not yet addressed the Veteran's current claims for service connection on a secondary basis.  Nor is it at all clear whether, to the extent the Veteran does, in fact, suffer chronic fatigue syndrome, chronic obstructive pulmonary disease, and/or fibromyalgia, such disabilities are, in fact, in some way causally related to her service-connected acquired psychiatric disorder.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's current claims.  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her representative should be informed of any such problem.  

2.  The Veteran should then be afforded VA examinations by appropriate examiners in order to more accurately determine the exact nature and etiology of the disabilities in question.  The Veteran is hereby notified that it is her responsibility to report for the examinations, and to cooperate in the development of her claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examinations, the appropriate examiner or examiners should offer an opinion/opinions as to whether the Veteran currently suffers from clinically-identifiable chronic fatigue syndrome, chronic obstructive pulmonary disease, and/or fibromyalgia, and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  

Should it be determined that the Veteran does, in fact, suffer from clinically-identifiable chronic fatigue syndrome, chronic obstructive pulmonary disease, and/or fibromyalgia, but that such pathology is unrelated to the Veteran's period of active military service, an additional opinion is requested as to whether any such pathology is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's (now service-connected) acquired psychiatric disorder manifested as posttraumatic stress disorder.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claims for service connection for chronic fatigue syndrome, chronic obstructive pulmonary disease, and fibromyalgia.  Should the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in July 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


